Title: To Benjamin Franklin from Jonathan Williams, Sr., 25 April 1780
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond. Sir—
Boston Apl 25th. 1780
The Bearer Col: John Tyler a Friend & Neighbour of mine Comes to France partly on Business & partly On Pleasure your Civilities to him as a stranger in France will Oblige your Dutifull Nephew & Hble Servant
Jona. Williams

NB Col. Tyler has aquited himself with Honour in the American Service

 
Addressed: His Excellency Benja. Franklin Esqr / at Passy in / France / per Col: John Tyler
